Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2018

                                   No. 04-18-00587-CV

   Beatrice J. Janacek JARZOMBEK, Phillip Janacek, Ben J. Janacek, Kathryn M. Janacek
 Vajdos, Lawrence J. Janacek, Margaret R. Janacek Ryan, Sister Rebecca Janacek and Timothy
                                        E. Janacek,
                                         Appellants

                                             v.

                             MARATHON OIL COMPANY,
                                    Appellee

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 18-01-00016-CVK
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
    The appellees’ unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 10, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court